 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERN ROBERT THEROUX JR.,                           Case No.: 19-CV-1901 W (LL)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 13]
14   NEW DRAGON EXPRESS, INC,
15
                                     Defendant.
16
17         Pending before the Court is a joint motion to dismiss this case with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 13] and ORDERS the
19   case DISMISSED WITH PREJUDICE.
20         IT IS SO ORDERED.
21   Dated: April 9, 2020

22
23
24
25
26
27
28

                                                    1
                                                                                19-CV-1901 W (LL)
